Appellant filed an application for compensation on account of an injury alleged to have been received by her in August, 1927, and while in the course of her employment by appellee. The Industrial Board found that the alleged injury was not received by her at the time alleged, or at any other time within the statutory period of two years, and denied compensation.
The evidence is sufficient to sustain a finding that appellant was suffering from an inguinal hernia, which did not arise out of or in the course of her employment by appellee.
Award affirmed.
Dausman, J., absent.